Citation Nr: 0005538	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-24 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for allergies.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
July 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the February 1995 and March 1997 rating decisions from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
hypertension and for allergies.  

A September 1999 Board decision remanded the case to afford 
the veteran a Board hearing.  In September 1999, the veteran 
declined a hearing.  This matter is before the Board for 
final appellate review.  

The veteran's letter, attached to the August 1995 appeal, 
stated disagreement with the February 1995 decision that 
granted service connection for sinusitis, evaluated as 
noncompensable.  This matter is referred to the RO.  


FINDINGS OF FACT

1.  The medical evidence shows repeated instances of elevated 
blood pressure in service and a diagnosis of hypertension 
within one year of separation from service.  

2.  The veteran has taken medication to control his blood 
pressure since 1986 and currently obtains only fair control.  

3.  The medical evidence includes a current diagnosis of 
allergies, diagnosis and treatment of allergies in service, 
and a nexus opinion linking allergies to service.  

4.  The medical evidence shows that the veteran is allergic 
to ragweed and that he has had hay fever since 1986.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  

2.  Allergies were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1974 enlistment examination report showed that the 
veteran's health was normal, and no pertinent defects or 
diagnoses were noted.  

Service medical records documented the veteran's blood 
pressure, measured in millimeters of mercury (mm Hg), 
throughout 20 years of active service, as follows:  


Date
Systol
ic
Diasto
lic
June 1974
110
70
March 1975
134
100
October 
1975
130
90
October 
1975
130
100
November 
1975
130
80
November 
1975
180
108
December 
1975
180
110
December 
1975
130
90
December 
1975
132
84
December 
1975
124
70
December 
1975
120
88
September 
1976
100
50
December 
1977
150
90
December 
1977
130
80
January 
1978
130
92
February 
1978
130
92
June 1978
144
90
November 
1980
132
70
January 
1981
126
88
March 1981
128
60
December 
1986
102
80
November 
1987
122
50
February 
1988
128
70
December 
1988
126
90
February 
1989
132
78
April 1989
130
90
June 1989
102
60
July 1989
102
60
February 
1990
150
88
March 1990
167
91
May 1990
137
81
June 1990
146
88
June 1990
167
91
August 
1990
142
84
August 
1990
137
101
August 
1990
120
80
September 
1990
140
84
September 
1990
140
92
September 
1990
154
94
September 
1990
142
98
September 
1990
152
88
October 
1990
130
86
October 
1990
148
80
November 
1990
118
70
November 
1990
162
90
November 
1990
140
60
November 
1990
142
70
November 
1990
147
73
November 
1990
144
84
November 
1990
162
90
November 
1990
172
90
November 
1990
160
89
November 
1990
148
84
November 
1990
118
70
November 
1990
140
84
December 
1990
140
73
December 
1990
130
80
January 
1991
160
88
January 
1991
150
92
January 
1991
136
80
February 
1991
143
78
February 
1991
128
86
March 1991
140
86
March 1991
148
85
March 1991
167
82
March 1991
137
79
April 1991
148
75
May 1991
170
86
June 1991
148
77
July 1991
146
84
July 1991
120
88
August 
1991
146
77
August 
1991
148
84
September 
1991
139
69
September 
1991
135
72
September 
1991
147
75
September 
1991
123
80
September 
1991
132
69
September 
1991
135
83
October 
1991
129
69
November 
1991
132
69
November 
1991
153
77
November 
1991
149
89
December 
1991
138
75
March 1992
120
80
June 1992
124
82
June 1992
120
81
October 
1992
138
92
November 
1992
140
80
November 
1992
146
98
November 
1992
150
78
December 
1992
130
92
April 1993
130
80
April 1993
136
80
May 1993
120
68
June 1993
128
80
July 1993
120
88
July 1993
138
84
October 
1993
138
80
April 1994
121
98
June 1994
160
100


The October 1975 assessment was a significant increase in 
blood pressure.  

In February 1978, the veteran reported hives in the past.  
Although hives were not present, he requested medication in 
case the hives returned.  The assessment was an allergic 
reaction, and the examiner prescribed Atarax.  

The May 1979 assessment was allergic rhinitis.  In August 
1990, the veteran complained of weakness and dizziness, and 
the assessment was Sudafed sensitivity.  The assessment was 
allergic rhinitis in September 1990 and November 1990.  The 
December 1990 assessment was probable allergic rhinitis.  

The January 1991 assessment was allergic rhinitis, and the 
examiner prescribed Beconase and Seldane.  The examiner 
doubted that allergies were the sole cause of the veteran's 
symptoms.  Later in January 1991, the regional allergy 
consultant examined the veteran.  The assessment was chronic 
nonallergic rhinosinusitis on a clinical basis with no 
allergic component by history or skin tests; however, the 
consultant stated that he agreed with the need to assess the 
allergic contribution.  The March 1991 assessment was 
allergic rhinitis probably caused by cotton dust or local 
mold.  The March 1991 dental history stated that the veteran 
had been under the care of a physician in the past year for 
chronic rhinosinusitis.  In August 1991, the examiner noted 
that the veteran had a prior history of nonallergic rhinitis.  
Later in August 1991, the veteran went to the emergency room 
for an allergic reaction to Levsin medication.  The 
assessment was an allergic urticarial rash.  The rash was 
still present when the veteran returned the next morning, and 
the examiner prescribed Decadron and Benadryl.  The September 
1991 assessment included nonallergic rhinitis.  In November 
1991, the veteran's skin showed no symptoms of a rash.  

The June 1992 assessment was allergic rhinitis.  

The November 1992 assessment was marginally elevated blood 
pressure.  

In April 1993, the veteran went to the clinic because he was 
unable to take decongestants.  He was concerned about taking 
Seldane because of the recent scare he experienced with side 
effects from medications.  The assessment was seasonal 
allergies.  The October 1993 dental history stated that the 
veteran took Allergist for allergies and sinus problems.  

The June 1994 retirement examination report stated a summary 
of defects and diagnoses that included elevated blood 
pressure.  The examiner also noted that the veteran had 
moderate hay fever all the time since 1986, manifested with 
headaches, recurrent sinusitis, frequent colds, dizziness, 
chest tightness, shortness of breath, and palpitating heart, 
treated with Seldane and Bactrim.  The veteran had hives in 
an adverse reaction to Levsin in 1990.  The veteran took no 
Levsin since and fully recovered with no complications and no 
sequelae.  

The veteran underwent a VA examination in January 1995.  The 
veteran reported a history of hypertension, intermittently 
noted over the past 20 years that was never treated with 
medication.  He also reported multiple environmental 
allergies to grass, pollen, dust, etc. that he treated with 
antihistamines as the occasion required.  He reported an 
allergy to Levsin.  The diagnoses included hypertension and 
multiple environmental allergies as described.  

The veteran went to the emergency room in April 1995 with 
complaints of allergy symptoms.  The diagnoses were 
hypertension and seasonal allergic rhinitis to ragweed.  He 
was discharged a few hours later with no change in his 
condition.  Later in April 1995 and July 1995, the diagnosis 
was hypertension.  

The August 1995 appeal alleged that hypertension and 
allergies were the result of the pressures of military life 
and that allergy medication would be required for quite some 
time.  He further alleged that his blood pressure remained 
around 175/100 since his examination in Charleston, South 
Carolina.  

The veteran underwent a VA examination in January 1997.  The 
medical history stated that the veteran was found to have 
elevated blood pressure, with no symptoms, in 1986.  Since 
then, he remained on medication to lower his blood pressure 
and currently took Fosinopril daily.  A physician at the 
Vandenberg Air Force Base currently treated the physician.  
In 1987, the veteran twice underwent allergic skin testing 
and was found to be allergic to ragweed but to no other 
substances.  The veteran's resting blood pressure was 150/88.  
The diagnosis was that the veteran's blood pressure was under 
fair control, and the electrocardiogram test of January 1997 
was normal.  

The record included a microfiche of 34 pages of service 
department records that contained no medical evidence.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for 
hypertension.

The claim of entitlement to service connection for 
hypertension is well grounded.  The medical evidence included 
a current diagnosis of hypertension because the January 1995, 
April 1995, and July 1995 diagnosis was hypertension.  

For the limited purpose of well grounding the claim, the 
evidence showed an in-service diagnosis of hypertension 
because the October 1975 assessment was a significant 
increase in blood pressure, the November 1992 assessment was 
marginally elevated blood pressure, and the June 1994 
retirement examination report noted elevated blood pressure 
in the summary of defects and diagnoses.  Service medical 
records also documented the veteran's blood pressure on over 
100 different examinations.  As shown in the factual 
background, the systolic blood pressure was at least 160 mm 
Hg at 5 examinations between November 1975 to November 1990, 
and the diastolic blood pressure was at least 90 mm Hg at 26 
examinations between March 1975 and June 1994.  

For the limited purpose of well grounding the claim, the June 
1994 retirement examination report provided a medical nexus 
to service because the veteran filed his claim within 5 
months after retirement from service.  In Hampton v. Gober, 
10 Vet. App. 481, 482 (1997), the Court held that the 
diagnosis during the separation examination constituted 
evidence of a current disability as well as a nexus to 
service when the veteran filed his claim approximately a 
month after service.  Accordingly, the claim for service 
connection for hypertension is well grounded.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained 20 years of service medical 
records and some post-service VA medical records.  The 
veteran was afforded a VA examination.  He filed numerous lay 
statements with the RO and declined numerous opportunities 
for scheduled hearings.  In February 2000, his representative 
stated that the presentation already made seemed to be 
adequate.  However, in January 1997, the veteran told the VA 
examiner that L.A., M.D., and A.A., M.D., treated him for 
hypertension in October 1995 and December 1996, respectively, 
and that he was currently treated by a physician at the 
Vandenberg Air Force Base.  The VA has a duty to assist 
because the referenced medical records, if they exist, are 
not included in the claims file.  

Although there was no technical diagnosis of hypertension in 
service, regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Cardiovascular-renal disease, 
including hypertension, is a chronic disease that may be 
presumed to have been incurred in service if it is manifested 
to a compensable degree within one year following the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Since hypertension is an early symptom long 
preceding the development of cardiovascular-renal diseases in 
their more obvious forms, a disabling hypertension within the 
1-year period will be given the same benefit of service 
connection as any of the chronic diseases.  See 38 C.F.R. 
§ 3.309(a) (1999).  Under the criteria in effect at the time 
the veteran filed his claim, a compensable evaluation was 
warranted for hypertension which requires continuous 
medication for control.  38 C.F.R. § Part 4, Code 7101.   

Therefore, this case may be decided without the missing 
medical records because the veteran's hypertension was 
diagnosed within 1 year of the veteran's separation from 
service.  Although his blood pressure is currently under fair 
control, the January 1997 examiner stated that the veteran 
has taken medication to lower his blood pressure since 1986, 
and he continues to take medication on a daily basis to 
control his blood pressure.  Accordingly, hypertension was 
incurred in active service.  


The claim of entitlement to service connection for allergies.

At the outset, the Board notes that diseases of allergic 
etiology, . . . may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities. See 38 C.F.R. § 3.380 (1998). Seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  The determination 
as to service incurrence or aggravation must be on the whole 
evidentiary showing.  

The claim of entitlement to service connection for allergies 
is well grounded.  The medical evidence included a current 
diagnosis of allergies because the January 1995 diagnosis 
included multiple environmental allergies, and the April 1995 
diagnosis was seasonal allergic rhinitis to ragweed.  The 
evidence showed an in-service diagnosis of allergies because 
the assessment was allergic rhinitis in September 1990, 
November 1990, January 1991, March 1991, and June 1992.  The 
April 1993 diagnosis was seasonal allergies, and the June 
1994 examination report included moderate hay fever in the 
summary of defects and diagnoses.  

In addition, the June 1994 retirement examination report 
provided a medical nexus to service because the veteran filed 
his claim within 5 months after retirement from service.  See 
Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  Moreover, 
the veteran demonstrated continuing symptomatology of allergy 
symptoms from early in service to the present.  He reported 
hives in February 1978, weakness and dizziness in August 
1990, numerous hay fever symptoms to the June 1994 retirement 
examiner, and complaints of allergy symptoms to post-service 
examiners.  Accordingly, the claim for service connection for 
allergies is well grounded.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained 20 years of service medical 
records and some post-service VA medical records.  The 
veteran was afforded a VA examination, he filed numerous lay 
statements with the RO, and he declined numerous 
opportunities for scheduled hearings.  In February 2000, his 
representative stated that the presentation already made 
seemed to be adequate.  However, in January 1997, the veteran 
told the VA examiner that L.A., M.D., and A.A., M.D., treated 
him for allergies in October 1995 and December 1996, 
respectively, and that he was currently treated by a 
physician at the Vandenberg Air Force Base.  The VA has a 
duty to assist because the referenced medical records, if 
they exist, are not included in the claims file.  

Nonetheless, this case may be decided without the missing 
medical records because the evidence is in approximate 
balance for and against service connection for allergies.  
Against service connection, the January 1997 examiner stated 
that the veteran was allergic to ragweed but to no other 
substances, and several military examiners stated that the 
veteran had seasonal allergies.  

In support of service connection, the June 1994 retirement 
examination report stated that the veteran had moderate hay 
fever all the time since 1986, manifested with headaches, 
recurrent sinusitis, frequent colds, dizziness, chest 
tightness, shortness of breath, and heart palpitation, 
treated with Seldane.  Indeed, post-service medical records 
show continuation of the symptoms since service, and the 
veteran continues to take Seldane.  Moreover, the medical 
evidence documented the veteran's adverse reactions to other 
substances, including Levsin and Sudafed.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection for allergies.  Accordingly, allergies were 
incurred in active service.  


ORDER

Entitlement to service connection for hypertension is 
granted.  

Entitlement to service connection for allergies is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

